Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the judgment, but emphatically dissent from the majority opinion as it does not adequately address the issues raised by appellee’s cross-appeal. Moreover, in an attempt to engage in an analysis of these issues, the majority confuses and distorts the issues beyond recognition. Indeed, the majority decides this case on double jeopardy grounds despite the fact that this issue has never been raised by the appellee; nor has its application to this case been argued on the merits in the trial court, the court of appeals or this court. It is inappropriate for this court to decide the merits of this case on the basis of double jeopardy since neither party had the opportunity to brief this issue.
Thus, before this court undertakes to decide the present case on double jeopardy grounds, and given the broad impact the majority’s decision will have on drug enforcement in this state, we should provide both the state and appellee an opportunity to address this issue. While I find the issue of double jeopardy totally inapplicable to this case, I am compelled, however, to address this issue and the basic question of whether forfeiture is civil or criminal in nature.
I
I will begin by considering the most astonishing aspect of the majority opinion, which is whether the Double Jeopardy Clauses of the Ohio and United States Constitutions prohibit the forfeiture of appellee’s vehicle as a second criminal punishment for the same offense. Remarkably, the majority holds that “[bjecause the forfeiture of * * * [appellee’s] automobile is an additional criminal penalty that the state failed to seek prior to sentencing, the forfeiture violates both the Ohio and the federal Constitutions.” The flaw in this holding lies in the initial determination that the forfeiture of appellee’s auto is a criminal penalty. I adopt the holding of the court of appeals below wherein it stated, “[i]t is well settled that a forfeiture proceeding is a civil in rem proceeding independent of any factually related criminal actions. In matters such as the present case involving a disposition of property not in itself inherently unlawful, a separate civil proceeding with the rules of civil procedure applied comports with the requirements of due process. Chagrin Falls v. Loveman (1986), 34 Ohio App. 3d 212, 216; State v. Lilliock (1982), 70 Ohio St. 2d 23.”
In addition, the United States Supreme Court has consistently held that the Double Jeopardy Clause protects a criminal defendant in three ways from: “a second prosecution for the same offense after acquittal; a second prosecution for the same offense after conviction; and multiple punishments for the same offense.” United States v. Halper (1989), 490 U.S. 435, 440. Of the three protections afforded under the Double Jeopardy Clause, the one at issue in this case is the prohibition against multiple criminal punishments. See Helvering v. Mitchell (1938), 303 U.S. 391, 399; see, also, United States v. Ward (1980), 448 U.S. 242, 248. Thus, the Double Jeopardy Clause is applicable to this *185case only if the forfeiture of appellee’s automobile is a criminal penalty, and not a civil remedy.
“Unless the forfeiture sanction was intended as punishment, so that the proceeding is essentially criminal in character, the Double Jeopardy Clause is not applicable. Helvering v. Mitchell, 303 U.S., at 398-399. The question, then, is whether a * * * forfeiture proceeding is intended to be, or by its nature necessarily is, criminal and punitive, or civil and remedial. Resolution of this question begins as a matter of statutory interpretation.” United States v. One Assortment of 89 Firearms (1984), 465 U.S. 354, 362. In One Assortment of Firearms, swpra, the court addressed an argument that a particular forfeiture of firearms under a federal statute was barred by the Double Jeopardy Clause. Therein, the United States Supreme Court employed a two-tiered analysis to determine whether the forfeiture was a second criminal penalty. Quoting United States v. Ward, supra, the court at 362-363 set forth the appropriate test as follows: “ ‘Our inquiry in this regard has traditionally proceeded on two levels. First, we have set out to determine whether Congress, in establishing the penalizing mechanism, indicated either expressly or impliedly a preference for one label or the other. See One Lot Emerald Cut Stones v. United States [(1972), 409 U.S. 232], supra, at 236-237. Second, where Congress has indicated an intention to establish a civil penalty, we have inquired further whether the statutory scheme was so punitive either in purpose or effect as to negate that intention. * * *’ ”
A
In its apparent zeal to find that the forfeiture in this case is a second criminal sanction, the majority brushes aside the first inquiry. According to the test set forth above, it must initially be determined whether the preference of the General Assembly was to create a criminal or civil sanction. Upon examining R.C. 2933.42 and 2933.43, it is clear that the General Assembly designed a forfeiture under these statutes to be a remedial civil sanction.
R.C. 2933.43(C), on its very face, provides as follows: “Where possible, a court holding a forfeiture hearing under this section shall follow the rules of civil procedure. When a hearing is conducted under this section, property shall be forfeited upon a showing by a preponderance of the evidence by the petitioner that the person from which the property was seized was- in violation of division (A) of section 2933.42 of the Revised Code.” (Emphasis added.) Thus, the intent of the General Assembly is clearly indicated that forfeiture proceedings under the statutes at issue are to be conducted, where possible, under the Rules of Civil Procedure. The qualification “where possible” is ostensibly meant to cover situations where the forfeiture hearing is not separate, from, but is concomitant to, • the underlying criminal case. Likewise, in stating that the preponderance-of-the-evidence standard is to be used, the General Assembly further indicated the civil nature of the forfeiture proceedings under R.C. 2933.42 and 2933.43. By creating specific notice requirements and procedural measures throughout R.C. 2933.43, and by providing for a separate forfeiture hearing, the General Assembly has further signified the civil remedy aspect of the forfeiture proceedings as opposed to a forfeiture being a criminal penalty.
Lastly, R.C. 2933.43(D) points to the remedial nature of the statutory scheme at issue. Therein, the General Assembly sets forth the method for the distribution of proceeds from the sale *186of property forfeited pursuant to R.C. 2933.43. A cursory review of this portion of the statute reveals that the General Assembly is merely trying to recover the costs incurred in enforcing, investigating and prosecuting the drug laws of this state. Drug trafficking and drug abuse have reached epidemic proportions in Ohio, and indeed the nation. The General Assembly devised this forfeiture procedure to assist law enforcement agencies in the war against drugs. There is no logical basis for the majority’s holding, which in effect would strip law enforcement agencies of these funds. It is shocking, therefore, to consider the ramifications of today’s opinion. The broad holding sanctioned today, incorrectly reached, cannot be justified. For all the foregoing reasons, I conclude that the General Assembly drafted the forfeiture procedures under R.C. 2933.43 to be civil sanctions.
B
Having determined that the General Assembly intended to establish a civil remedy, the second inquiry is “whether the statutory scheme was so punitive either in purpose or effect as to negate that intention.” Ward, supra, at 248-249. It must be recognized that in applying this analysis, the United States Supreme Court has stated that “ ‘[o]nly the clearest proof’ that the purpose and effect of the forfeiture are punitive will suffice to override Congress’ manifest preference for a civil sanction. * * *” (Citations omitted.) One Assortment of Firearms, supra, at 365.. When employing this second prong, the court in both Ward and One Assor tment of Firearms used a list of factors first enunciated in Kennedy v. Mendoza-Martinez (1963), 372 U.S. 144, 168-169.
The majority lists these factors, then purports to apply them to the present case. However, the majority, after paying them lip service, reaches an unreasonable result. Indeed, none of the foregoing factors supports the determination that the forfeiture in this case is a criminal penalty. As stated above only the clearest proof will suffice to negate the General Assembly’s intention that the forfeiture is civil in nature.
The majority relies on two grounds to hold that this forfeiture is a separate criminal penalty. First, it is noted that R.C. 2933.43 requires a felony conviction prior to a forfeiture. Second, the majority states that “innocent lien holders and property owners [are insulated] from loss.” Both of these assertions are correct, but do they constitute the “clearest proof” that the forfeiture is a criminal penalty, as required by the United States Supreme Court? That query must be answered in the negative. Moreover, I would posit that by requiring a felony conviction prior to forfeiture, the General Assembly sought to avoid due process problems. The same reasoning applies to the protection of innocent third parties. The majority puts forth no lawful basis upon which it can be determined that the forfeiture proceeding is a criminal penalty.
II
As previously noted, the majority misconstrues the issues raised by appellee’s cross-appeal. In his second proposition of law, appellee challenges the validity of his no contest pleas to the underlying felonies with which he was charged: possession of a controlled substance, cocaine, in violation of R.C. 2925.11; and possession of a criminal tool, in violation of R.C. 2923.24. Appellee contends that he was not aware that his automobile was subject to forfeiture when he pled no contest. *187Therefore, appellee asserts his pleas of no contest were not voluntary. The majority states that appellee’s challenge to the voluntariness of his pleas “questions whether the forfeiture of his automobile is a civil or criminal penalty.” Nothing could be farther from the truth. Appellee attacks his pleas on voluntariness and due process grounds. Appellee will indeed be surprised to find how magnanimous the majority has been in interpreting his arguments.
Crim. R. 11(C)(2) governs the trial court’s acceptance of a no contest plea, and provides as follows:
“In felony cases the court may refuse to accept a plea of guilty or a plea of no contest, and shall not accept such plea without first addressing the defendant personally and:
“(a) Determining that he is making the plea voluntarily, with the understanding of the nature of the charge and of the maximum penally involved, and if applicable, that he is not eligible for probation.
“(b) Informing him of and determining that he understands the effect of his plea of guilty or no contest, and that the court upon acceptance may proceed with judgment and sentence.
“(c) Informing him and determining that he understands that by his plea he is waiving the rights to a jury trial, to confront witnesses against him, to have compulsory process for obtaining witnesses in his favor, and to require the state to prove his guilt beyond a reasonable doubt at a trial at which he cannot be compelled to testify against himself.”
Thus, even assuming arguyendo that the forfeiture of appellee’s auto is a criminal penalty, the trial court was under no requirement to inform appellee that his car would be subject to forfeiture. Crim. R. 11(C) simply does not address forfeitures. As a result, the trial court’s acceptance of appellee’s pleas was entirely proper. This is even more compelling since there is not a scintilla of evidence in the record evidencing that Crim. R. 11(C) was not complied with by the trial judge. More importantly, since the forfeiture of appellee’s auto was civil in nature, the trial court was under no duty to inform appellee that his car was subject to forfeiture. Hence, the majority’s characterization of the issue is analytically unsound regardless of whether the forfeiture is civil or criminal. Appellee’s argument that his pleas of no contest were not voluntary is likewise without merit.
In his third proposition of law, appellee asserts that the forfeiture of bis auto was improper because the state did not timely file the forfeiture petition as required by R.C. 2933.43. Therefore, appellee contends that since the petition was not timely filed, it should have been dismissed. Appellee was arrested and his auto seized on August 25,1987. He pled no contest to two felonies on October 22,1987 (entry filed October 29, 1987). Appellee was sentenced in open court on November 20, 1987 (entry filed November 25,1987). On November 23, 1987, three days after sentencing, the state filed a petition for forfeiture of appellee’s automobile. Thus, the forfeiture petition was filed just under three months after the seizure of appellee’s auto, and three days after he was sentenced in open court.
R.C. 2933.43(C) states as follows:
“Upon the seizure of contraband pursuant to division (A) of this section, the prosecuting attorney, village solicitor, city director of law, or similar chief legal officer who has responsibility for the prosecution of the underlying criminal case or administrative proceeding, or the attorney general if the attorney general has such respon*188sibility, shall file a petition for the forfeiture, to the seizing law enforcement agency, of the seized contraband. The petition shall be filed in the court of common pleas of the county that has jurisdiction over the underlying criminal case or administrative proceeding involved in the forfeiture. * * *” (Emphasis added.)
In State v. Baumholtz (1990), 50 Ohio St. 3d 198, 553 N.E. 2d 635, we addressed the issue of the time within which a forfeiture petition must be filed pursuant to R.C. 2933.43(C). Therein, we held at the syllabus:
“1. A forfeiture petition is required to be filed within a reasonable time upon the seizure of property under R.C. 2933.43.
“2. In ascertaining whether the state has filed the forfeiture petition within a reasonable time, the following four factors must be considered: (1) the length of the delay, (2) the reasons for the delay, (3) the defendant’s assertion of his right, and (4) prejudice to the defendant.”
Upon applying these factors to the present case, it is clear that the forfeiture petition was not filed in a timely manner under R.C. 2933.43 and our holding in Baumholtz, supra. While Baumholtz was decided after the court of appeals rendered its opinion, the rationale in Baumholtz is fully applicable to this case as the issue of timely filing was raised below. Application of the analysis set forth in Baumholtz leads to the following conclusions: the length of delay in this case between seizure and filing a petition was slightly less than three months; the record does not suggest any reason for the delay, nor does the record show appellee asserted his right to have the car returned to him. More important, in assessing prejudice to appellee we note that while a conviction is required prior to forfeiture — in this case appellee entered his pleas of no contest and was found guilty on October 22, 1987 and was sentenced in open court on November 20, 1987 — the petition was not filed until thirty-two days after conviction and three days after sentencing. Such a delay in filing a forfeiture petition cannot be justified, particularly in view of the fact that appellee’s automobile clearly came within the definition of “contraband” in R.C. 2933.42(B). From the foregoing there is no question of prejudice to the defendant. It is clearly unreasonable for the state to wait more than a month after conviction, let alone nearly three months after seizure, to file a forfeiture petition. Thus, when balancing the four factors as required under Baumholtz, supra, the forfeiture petition was not filed within a reasonable time. Hence, it is untimely filed pursuant to R.C. 2933.43.
Ill
In conclusion, the forfeiture procedure involved in this case is civil in nature and hence double jeopardy has no application. However, since the forfeiture petition was not filed within a reasonable period of time from the date of seizure, I would affirm the court of appeals but not for the reasons put forth by either the court of appeals or the majority in its opinion.